Title: Alexander Hamilton, Aaron Burr, and Ebenezer Stevens to James McHenry, [14 June 1798]
From: Hamilton, Alexander,Burr, Aaron,Stevens, Ebenezer
To: McHenry, James


[New York, June 14, 1798]
Sir
We have carefully attended to the subjects presented to our consideration, by your note of yesterday and now offer to you the result of our reflections.
The idea of a succession of batteries from the Hook, to the City, very naturally occurs in contemplating the defence of this port, and doubtless has advantages. It would present dangers in the approach which may be expected to have considerable influence in dissuading from an enterprise which should have no other object than to lay this City under contribution, but it does not appear to us that its efficacy could be sufficiently relied upon when it is considered how adventurous an Enemy we have to encounter. The mere passage to batteries by ships with leading breezes has so often been proved to be matter of little difficulty, that it cannot be hoped that it would not be effected, if attempted—and the booty of this place may fairly be considered as an adequate temptation to run the risque, to say nothing of the political consequences (as a mean of distressing and disabling us) which might enter into the calculation.
We submit that a plan, the success of which must entirely depend on the degree of enterprise of an enemy, which again depends on national and individual character, cannot safely be relied upon, and that it would be inexpedient to exhaust the slender pecuniary means which are hinted at in the execution of such a plan. If great and efficacious obstacles could be opposed to the passage of a fleet to the City, it would be of the greatest importance, and as an ulterior measure, is to be contemplated. But for this, we conceive, much greater means are requisite than seem to be at command and considerable time must be employed in the execution, more than it is imagined we ought to count upon having. The measure as an ulterior one engages our enquiries, and the result if deferred will be communicated. But for the present it has appeared to us on mature reflection, that the best thing to be done with the means already provided is to establish such defences as promise to be effectual to prevent ships from taking and keeping stations near the City, from which they can cannonade and bombard it with effect. To this end it seems to us of primary importance to put the works already begun on Governor’s, Bedlow’s and Oyster Islands in a condition to be defended, and to annoy—to occupy with small works Red Hook, and Powles Hook, and to erect four batteries on New-York Island at points which can be indicated.
We beg leave to add, that if the General Government will take the necessary measures in relation to the three first mentioned Islands, and to Red Hook, and Powles Hook, means will be found on the part of this City, provisionally, and in confidence of reimbursement by the General Government, to establish the batteries on NewYork Island with the necessary cannon and apparatus.
A few gun-boats may likewise be useful auxiliaries, and it will deserve examination whether the channel between Governor’s, and Long Islands, cannot be stopped without too great expence.
It is our opinion that in respect to those points which have been mentioned as for the immediate care of the General Government, such expedients ought to be adopted as will quickly place them in a tolerable state of preparation, leaving more substantial ameliorations to a progressive effort.

Any battery on Long Island, other than at Red Hook, seems to us not immediately essential, and best to be defined to the other objects.
Alexander Hamilton
Aaron Burr
Eben. Stevens
